Citation Nr: 0619483	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  02-17 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disability, other than PTSD.

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  The veteran does not have a psychiatric disability which 
is attributable to service; a psychosis was not manifest 
within one year of the veteran's separation from service.  

3.  The veteran does not have a back disability which is 
attributable to a disease or injury in service; arthritis was 
not manifest within one year of the veteran's separation from 
service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2005).

2.  A psychiatric disability was not incurred in or 
aggravated by service and a psychosis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

3.  A back disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in January 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claims.  The January 2002 letter told the claimant to 
provide any relevant evidence in the claimant's possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In this case, the claimant was informed of 
the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claim and notice of 
how the claim was still deficient.  The claimant was also 
provided notice that the claimant should submit pertinent 
evidence in the claimant's possession per 38 C.F.R. 
§ 3.159(b)(1).  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with the claim.   

Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claims, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claims were 
readjudicated and the statement of the case (SOC) was sent in 
September 2002 as well as an additional supplemental 
statement of the case (SSOC) which was provided in January 
2005.  

The Board notes that efforts were made to obtain the 
veteran's service medical records and his personnel records, 
but they were destroyed in a fire.  When a veteran's service 
records are unavailable, the VA's duty to assist, the duty to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The veteran's VA and private medical have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran served in peacetime.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
psychoses and arthritis (degenerative joint disease) will be 
presumed to have been incurred in service if such are 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claims.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

To do so, the Board must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  In such cases, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994), the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."

The veteran did not serve in combat, as noted, he served in 
peacetime.  In the absence of combat service, the veteran's 
own lay testimony is insufficient to establish the occurrence 
of stressors and alleged stressors must be corroborated by 
credible supporting evidence.  As such, the Board must make a 
determination as to whether the veteran's alleged stressor is 
supported by credible evidence.

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and follow the DSM-IV.  Moreover, the diagnosis of 
PTSD must be based on demonstrated combat status or on 
verified stressors.  Further, in order for service connection 
to be established, the veteran must have a current diagnosis 
of the claimed disease or injury related to service.

In this case, the veteran was afforded a VA examination in 
September 1982.  There was no diagnosis of PTSD at that time.  
Subsequently, VA records show hospitalizations and outpatient 
treatment for various medical complaints.  In July 1999, it 
was noted that the veteran had symptoms of PTSD.  However, 
the records further reflect that there was no actual 
diagnosis of PTSD.  The veteran's Social Security 
Administration (SSA) records have been obtained.  They also 
do not reflect a diagnosis of PTSD.  The veteran has 
diagnoses of other psychiatric impairment, but not PTSD.  
There is no diagnosis of PTSD conforming to 38 C.F.R. § 
4.125(a), and following the DSM-IV.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The veteran as a lay person is competent to report 
information of which he/she has personal knowledge, i.e., 
information that he can gather through his senses.  See 
Layno.  

Thus, while the veteran is competent to report symptoms, he 
does not have medical expertise.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  As such, while the veteran is competent to state 
that he was depressed during service and believes that he was 
diagnosed post-service as having PTSD, he is not competent to 
provide a diagnosis of PTSD during service or since service.  
As noted, the post-service medical records are in fact devoid 
of any conforming PTSD diagnosis.   

The veteran does not have PTSD.  In the absence of a current 
diagnosis, he does not have a valid claim of service 
connection for PTSD.  See Rabideau.  

Accordingly, service connection for PTSD is denied.  

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Psychiatric Disability, other than PTSD, and a Back 
Disability

As noted, there are no available service medical records.  
The veteran was separated from service in December 1957.  

VA records show that in November 1981, the veteran complained 
of depression.  Over the next few months, he was also seen 
for complaints of low back pain.  

SSA records reflect that in December 1981, the veteran was 
diagnosed as having an adjustment disorder with anxious mood.  
He was treated until April 1982.  There was no mention of the 
military regarding his psychiatric disorder.  An etiology of 
the adjustment disorder was not indicated.  

April 1982 VA treatment records note that the veteran 
complained of low back pain which had he indicated had been 
unchanged since service.  The provisional diagnoses were rule 
out sciatica, neuralgia, and low back pain.  Thereafter, it 
was noted that the veteran had chronic low back pain.  No 
underlying pathology was indicated.  

In September 1982, the veteran was afforded a VA examination.  
At that time, the veteran related that he hurt his back when 
a jeep which he was driving went off a hill, during service.  
This happened in the mid-1950's.  He related that his right 
hand was cut at that time and required suturing.  He was 
hospitalized for his hand until it had healed.  He did not 
receive any treatment for his back at that time.  Upon his 
recovery, he returned to duty.  X-rays showed that the lumbar 
spine was normal.  The diagnosis was history of injury to the 
low back with symptomatic residuals.  The examination also 
revealed 2 well-healed scars on his hand.  There was no 
impairment of function of the underlying structures of either 
scar site, the veteran made a normal fist, finger spread was 
unimpaired, there was no apparent bony damage, and there was 
no loss of tissue or muscle substance.  No residual right 
hand disability was diagnosed.  

Thereafter, VA medical records dated from 1994 through 2003 
show that the veteran was diagnosed as having a major 
depressive disorder with psychotic features, major 
depression, and depression.  In July 1999, the veteran 
related that he first felt depressed following a serious jeep 
accident during service.  He reported that he had self-
medicated with alcohol.  The veteran was hospitalized in 
1998.  He stated that had been depressed ever since the 
military.  In February 2000, the veteran reported the same 
history as he had in July 1999.  

In March 2000, the veteran reported that while he was in the 
service, he was in a jeep accident.  He indicated that he was 
driving a jeep when he fell behind the rest of the convoy.  
He sped up and the jeep went off the side of the mountain.  
The jeep fell through the air and bounced down the hill.  
When it stopped moving, the veteran was unconscious and 
seriously injured.  One other passenger broke his back.  The 
veteran sustained back injuries and faced the probable 
amputation of his hand.  The hand was eventually saved, but 
he had permanent scarring as well as permanent damage to his 
legs and back.  The veteran related that he had recurrent 
fear and guilt from the accident.  The examiner stated that 
he believed that the existence of this traumatic event, and 
the veteran's inability to cope with the aftermath, had 
substantially contributed to his current disorder (he was 
being treated for depression).  

With regard to his back, June 1996 x-rays were normal.  An 
August 1999 magnetic resonance imaging (MRI) revealed L4-5 
disc herniation.  Later X-ray studies in 2001 reflect 
degenerative joint and disc disease.

In January 2003, the veteran testified at a personal hearing.  
At that time, the veteran reported that during service, he 
was injured in a jeep accident.  He reported that when part 
of a convoy, his jeep went backwards off a mountain, going 
straight down without hitting anything for about 40 feet, and 
then they tumbled to the ground.  Everyone was conscious 
except one person.  The veteran related that he received 
treatment for a back injury during service on the Army 
Hospital Base.  He stated that he was in the hospital for 
about a week.  All four people in the jeep were injured.  The 
veteran indicated that thereafter, he was sent to Walter Reed 
Hospital.  After service, the veteran related that his back 
was treated at Cook County Hospital.  

In a March 2004 statement, the veteran indicated that he was 
in a jeep accident where the jeep went over the side of a 
cliff and the veteran and three other persons were badly 
hurt.  He related that he was paralyzed and could not move 
for 3 days.  He did not know the fate of the other three 
persons.  Thereafter, the veteran stated that he started to 
suffer from depression.  He was hospitalized at Walter Reed 
Hospital for 4-5 days for physical and emotional conditions 
cased by the jeep accident.  

In sum, the veteran reported inservice and post-service 
medical treatment.  VA has exhausted all means to obtain 
these inservice records.  All attempts were futile.  Also, an 
attempt was made to obtain the Cook County Hospital records.  
The response was negative.  

The veteran is competent to report that he was in a jeep 
accident and injured his back and that others appeared 
injured.  He also is competent to report feeling depressed.  
However, the veteran's rendition regarding the inservice jeep 
accident and his service history has continuously changed 
over the years.  

In October 1982, over two decades after the veteran was 
separated from service, the veteran first reported that he 
was involved in a jeep accident, when a jeep went off a hill.  
The veteran related that he received no inservice treatment 
for his low back.  He reported that he was treated for a 
right hand injury since he had cut his hand and it required 
suturing.  He mentioned no other persons being involved.  He 
did not mention any depression with regard to that accident.

Beginning in March 2000, his reported history had changed.  
He stated that the jeep went off a mountain and bounced down 
a hill.  He stated that he was seriously injured, as were 
others.  His hand nearly had to be amputated and his back was 
permanently damaged.  He stated that he was unconscious.  He 
reported that he was treated for his back during service.  
His memories and guilt over the accident caused depression.  
However, in a March 2004 statement, the veteran stated that 
the jeep went off a cliff and that he was temporarily 
paralyzed.  

Due to the inconsistencies regarding the veteran's service 
history, the Board finds that the veteran is not reliable.  
The veteran has repeatedly changed his story.  The veteran's 
altering reports of what occurred causes the Board to find 
that there is no veracity to the veteran's statements.  
Therefore, while a veteran is generally credible to report 
what occurred factually during service, in this case, the 
veteran has contradicted himself repeatedly.  Thus, his 
statements conflict and he is not credible.  Accordingly, his 
statements are not credible regarding inservice back injury 
and depression and therefore not probative.  Further, as 
noted, the veteran is not competent to provide medical 
diagnoses or etiology.  He cannot diagnose his own 
psychiatric disorder and/or back disorder and provide the 
etiological basis for those medical diagnoses.  

The veteran has reported to VA examiners that he has been 
depressed since service and that he injured his back during 
service, however, the Board has determined that the veteran 
is not credible.  Reliance on a veteran's statements renders 
a medical report incredible only if the Board rejects the 
statements of the veteran.  Coburn v. Nicholson, 19 Vet. App. 
427 (2006).  The Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  Accordingly, the Board rejects the 
notations by the examiners of inservice back injury and of 
depression since service as they relied on the veteran's 
statements, which have been determined to be not credible.  
Thus, their notations thereof and/or opinions regarding 
etiology are not probative due to the inaccurate history.  

There is no credible or competent evidence of inservice 
psychiatric or back disease or injury.  There are no post-
service manifestations of psychosis or degenerative joint 
disease of the spine within one year of the veteran's 
separation from service.  There is no documentary evidence of 
psychiatric or back complaints for over two decades after 
service.  Thus, there is no continuity of symptomatology 
after service.  There is no competent evidence attributing 
the post-service diagnoses of psychiatric and back 
disabilities to service or attributing initial manifestations 
of psychosis to within one year of separation from service.  

Accordingly, service connection for psychiatric or back 
disabilities is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disability, other than 
PTSD, is denied.

Service connection for a back disability is denied.  



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


